       Case 3:19-cr-00782-JLS Document 34 Filed 02/27/20 PageID.52 Page 1 of 3




 1   MELISSA BOBROW
     SBN 264440
 2   Law Offices of Cassandra Hearn APC
     750 B Street, Suite 1760
 3   San Diego, CA 92101
     Phone 619-800-0384
 4   Email: melissa@hearnlawgroup.com
     Attorney for Robert Koester
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                        SOUTHERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA                ) No. 19CR0782-JLS
 9                                           )
                       Plaintiff,            )
10                                           )
         v.                                  ) JOINT MOTION TO TRANSFER VENUE
11                                           )
                                             )
12   ROBERT ARNOLD KOESTER,                  )
                                             )
13                     Defendant.            )
                                             )
14
15
16        Comes now Defendant ROBERT ARNOLD KOESTER, by his counsel,

17   Melissa Bobrow, and the United States of America, by and through

18   Robert S. Brewer, Jr., United States Attorney, and Janet A. Cabral,

19   Assistant United States Attorney, and jointly move the Court

20   pursuant to Fed. R. Crim. Proc. 21(b) to transfer venue in this

21   case to the District of Oregon. The reasons for the transfer are

22   as follows:

23        1. On September 26, 2019, defendant entered a guilty plea to

24            various California Penal Code violations in the San Diego

25            County Superior Court relating to the two victims who are

26            the subject of the charges set forth in the Information in

27            this   case.    [San   Diego   County   Superior   Court   Case   No.

28            CN393449.] On October 25, 2019, defendant was sentenced to

                                             1
       Case 3:19-cr-00782-JLS Document 34 Filed 02/27/20 PageID.53 Page 2 of 3




 1           25   years   in   custody   as     a   result   of   his   plea    to   the

 2           California state charges.

 3        2. In addition to the charges pending in this case, defendant

 4           has been charged in a sealed indictment in the District of

 5           Oregon, Case No. 3:19-cr-00307-SI, Hon. Michael H. Simon,

 6           United   States     District       Judge,   with     regard   to    seven

 7           additional victims not charged in this case.

 8        3. In addition to the charges pending in this court and in

 9           the District of Oregon, defendant faces additional state

10           charges in Yamhill County, Oregon.

11        4. The investigation with regard to this case, as well as the

12           federal and state charges in Oregon, is continuing given

13           the large amount of data to be analyzed. The vast majority

14           of the evidence remaining to be analyzed was seized at

15           defendant’s residence in Oregon.

16        5. Defendant has not yet made an initial appearance on the

17           charges pending against him in the District of Oregon, and

18           in Yamhill County, Oregon, due to the pendency of this case

19           in the Southern District of California.

20        6. It is in defendant’s best interest to attempt to reach a

21           global resolution of all the pending charges or, in the

22           alternative, to have trial proceed in a single district.

23   Based thereon, the defendant hereby moves the Court pursuant to

24   Rule 21(b), with the agreement of the government, to transfer venue

25   of this case for all purposes to the District of Oregon. Defendant

26   expressly waives any objection to the exercise of venue in the

27   District of Oregon with regard to the charges contained in this

28   case. Furthermore, defendant agrees to the consolidation of the

                                            2
       Case 3:19-cr-00782-JLS Document 34 Filed 02/27/20 PageID.54 Page 3 of 3




 1   charges contained in this case with those contained in the sealed

 2   indictment in the District of Oregon.

 3        Finally, the parties jointly move the court to exclude time

 4   under the Speedy Trial Act during the pendency of the transfer of

 5   the case and the defendant to the District of Oregon pursuant to

 6   18 U.S.C. § 3161(h)(1)(E) and (F), as well as pursuant to 18 U.S.C.

 7   § 3161(h)(7)(A),    in   the   interests   of   justice   considering   the

 8   complex nature of the case as previously found by this Court.

 9
10        DATED: January 29, 2020      Respectfully submitted,

11
                                       s/Melissa Bobrow
12
                                       MELISSA BOBROW
13                                     Counsel for Defendant

14
                                       ROBERT S. BREWER, JR.
15                                     United States Attorney
16
                                       s/Janet A. Cabral
17                                     JANET A. CABRAL
                                       Assistant U.S. Attorney
18
19
20
21
22
23
24
25
26
27
28

                                          3
